DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20, 35-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Coatoam (US 2003/0087217) in view of Anderson et al (US 2005/0277090).
Regarding claim 35, Coatoam discloses a dental implant (figures 1-3) for implantation into an oral environment of a patient and configured to secure a dental prosthesis (par 10 discloses the placement of the dental implant into the jawbone of the patient and the abstract discloses attaching an artificial tooth to an abutment) therein, the dental implant comprising:
a body (cylindrical body 100) having a coronal end (anatomically shaped proximal end 101), an apical end (below thread 104), an inner surface adjacent the coronal end (cylindrical opening 108), and an outer surface extending from the coronal end to the apical end (see figures 1-3) and including a thread pattern (104), 
wherein a first area of the dental implant (the area coated with coating 106, within the walls 102) is a first color (par 25 discloses “the collar of the implant may have a various coatings or surface treatments 106 that are different from those on the implant body 105”, thus 106 having a non-specific coating or surface treatment meaning a non-specific color) and a second area (anatomical abutment base 103 and portions of 102, pointed out as 107) of the dental implant is a second color (par 25 discloses “abutment base 103 and a portion of the parallel walls 102 may be coated with gold, titanium nitride, or ceramics 107”, meaning the upper portion of the walls of the collar and the base above are coated with a material such as provided giving a color as such provided). 
wherein the first and second colors each differ from an unanodized and uncoated color of the body of the dental implant (par 25 discloses the implant coatings being different than the body of the implant), 
wherein the first area of the dental implant includes at least a portion of the outer surface and the second area of the dental implant includes at least another portion of the outer surface (see figure 1) and neither the first area nor the second area overlaps the thread pattern (see figure 1), 
wherein when the dental prosthesis is secured to the dental implant, at least a portion of the first area is covered by the dental prosthesis (par 25 discloses the margins of the crown will finish somewhere along the walls 102, thus covering at least a portion of area 1), wherein the inner surface adjacent the coronal end defines a bore formed in the coronal end (cylindrical openings 108/109 as seen in figures 1-3). 
Coatoam fails to disclose the second color is different from the first color and wherein the first color is tooth colored. 
However, Anderson teaches a collar (sleeve space 6) with a coating which is a porcelain material that corresponds to the natural color of a tooth (par 22) in a dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify, Coatoam to have the non-specific first color which is provided on the collar (see above, where 106 is disclosed as partially along the collar parallel walls of 102)  be a tooth color, as disclosed by Anderson, which would result in the second color which is disclosed as an exemplary gold being different than the first color which is tooth colored, for the purpose of providing a transition or preparation line for a dental crown that enables a better esthetic appearance of the prosthesis. 
Regarding claim 38, Coatoam further discloses the second color being a gingival color (par 25 discloses a gold or titanium nitride coating). 
In regard to claim 16, Coatoam further discloses the dental implant is a one stage implant for coupling directly to the dental prosthesis (the proceeding limitation is considered a statement of intended use, where the applicant appears to attempt to define the product claim by an intended or functional statement that does not impose any structural limitation over the cited prior art Coatoam, Coatoam is capable of being used in a one stage implantation process as defined by the limitation due to the attached abutment  which is  attachable to a crown disclosed in par 25), wherein the first area (106) includes a prosthesis-engaging portion (parallel walls of 102/114), wherein the prosthesis engaging portion includes the first color (see figure 1 and par 25). 
Regarding claim 20, Coatoam/Anderson discloses a dental assembly for implantation into an oral environment of a patient, the dental assembly comprising the dental implant of claim 16 as set forth above. Coatoam further discloses the dental prosthesis configured to be coupled to the coronal end of the dental implant (par 25 and 31 as seen in figures 9-10).
Regarding claim 36, Coatoam discloses a dental implant (figures 1-3) for implantation into an oral environment of a patient and configured to secure a dental prosthesis therein (par 10 discloses the placement of the dental implant into the jawbone of the patient and the abstract discloses attaching an artificial tooth to an abutment), the dental implant comprising: 
a body (cylindrical body 100) having a coronal end (anatomically shaped proximal end 101), an apical end (below thread 104), an inner surface adjacent the coronal end (cylindrical opening 108) and an outer surface extending from the coronal end to the apical end (see figures 1-3) and including a thread pattern (104), 
wherein the dental implant has a first state in which the implant has an initial color the (par 25 discloses original implant being titanium or titanium alloy), and 
wherein the dental implant has a second state in which a first area of the dental implant (the area coated with coating 106, specifically the walls of 102) is a first color (par 25 discloses “the collar of the implant may have a various coatings or surface treatments 106 that are different from those on the implant body 105”, thus 106 having a non-specific coating or surface treatment meaning a non-specific color) and a second area (anatomical abutment base 103 and portions of 102, pointed out as 107) and a second area of the dental implant (anatomical abutment base 103 and portions of 102, pointed out as 107) is a second color (par 25 discloses “abutment base 103 and a portion of the parallel walls 102 may be coated with gold, titanium nitride, or ceramics 107”, meaning the upper portion of the walls of the collar and the base above are coated with a material such as provided giving a color as such provided), the first and second colors each being different from the initial color (par 25 discloses the implant coatings being different than the body of the implant), 
wherein the first area of the dental implant includes at least a portion of the outer surface of the second area of the dental implant includes at least another portion of the outer surface (see figure 1), and neither the first area nor the second area overlaps the thread pattern (see figure 1), 
wherein when the dental prosthesis is secured to the dental implant, at least a portion of the first area is covered by the dental prosthesis (par 25 discloses the margins of the crown will finish somewhere along the walls 102, thus covering at least a portion of area 1), 
wherein the body includes a bore formed in the coronal end (cylindrical openings 108/109 as seen in figures 1-3).
Coatoam fails to disclose the second color different from the first color and wherein the first color is tooth colored. 
However, Anderson teaches a collar (sleeve space 6) with a coating which is a porcelain material that corresponds to the natural color of a tooth (par 22) in a dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify, Coatoam to have the first color be a tooth color, as disclosed by Anderson, which would result in the second color which is disclosed as an exemplary gold being different than the first color which is tooth colored, for the purpose of providing a transition or preparation line for a dental crown to enable a better esthetic appearance of the prosthesis.
Regarding claim 39, Coatoam further discloses the second color being a gingival color (par 25 discloses a gold or titanium nitride coating). 
Claims 43, 45-48, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett et al (US 2013/0323680) in view of Simmons et al (US 2017/0296307).
In regard to clam 43, Bassett discloses a dental implant (unibody implant  of figures 45-49) for implantation into an oral environment of a patient and configured to secure a dental prosthesis (par 2 discloses the general background of the art being to attach a replaced prosthetic tooth to an implant installed within the jaw of the patient, as such the application of the implant system is considered able to achieve this limitation) therein, the dental implant comprising:
a monolithic body (unibody implant 1400, as disclosed in par 148) having a coronal end (terminal portion 1437), an apical end (beneath threads 1496), and an outer surface extending from the coronal end to the apical end (see figures 45-49), the outer surface including 
a prosthesis-engaging portion (tapered coronal portion 1435) extending from the coronal end toward the apical end (see figures 45-49),
a bone-engaging portion (threaded portion 1496 and non-threaded collar portion 1497, which includes 1498 and 1499), including a thread pattern (threaded portion 1496, see par 154), extending from the apical end toward prosthesis engaging portion (see figure 62C-D), and 
a gingiva engaging portion (emergence profile portion 1440) extending from the prosthesis-engaging portion to the bone-engaging portion (see figures 45-47 and par 148), and 
wherein an outer diameter of the gingiva-engaging portion is less than an outer diameter of the bone-engaging portion (see figures 45-47 where the outer diameter of 1440 is smaller than the outer diameter of 1499/1498). 
The embodiment of figures 45-49 discloses the claimed limitations set forth above, but this embodiment fails to disclose the gingiva engaging portion is a pink colored or gingival colored. 
However, a separate embodiment of the abutment of figures 1-6 teaches a gingiva engaging portion (also known as an emergence profile portion 140) being a gingival color (the golden color disclosed in par 108) for the purpose of creating a more aesthetically pleasing appearance and promoting soft tissue adhesion or growth (see par 108).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the gingiva engaging portion is a pink colored or gingival colored for the purpose of creating a more aesthetically pleasing appearance and promoting soft tissue adhesion or growth.
Basset fails to disclose the prosthesis-engaging portion is a tooth color.
However, Simmons teaches a prosthesis engaging portion (abutment member 104, which is disclosed as being a white coloring that closely matches the crown, par 44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Bassett to have the prosthesis-engaging portion to be tooth colored for the purpose of providing an improved aesthetic appearance to the prosthetic when attached. 

    PNG
    media_image1.png
    358
    569
    media_image1.png
    Greyscale

Annotated figure 45
Regarding claim 45, Bassett further discloses the gingiva engaging portion (1440) has a tapered configuration in which the outer diameter of the gingiva engaging portion increased in a direction from the bone engaging portion to the prosthesis engaging portion (see annotated figure 45).
Regarding claim 46, Basset/Simmons disclose the claimed invention as set forth above in claim 43. Bassett further teaches in an alternative embodiment, a bone engaging portion (of implant 1300) which is coated with an osseointegration agent (par 147 discloses blasting the dental implant with hydroxyapatite particles for the purpose of increasing osseointegration as disclosed in par 146) for the purpose of providing the implant with a micro-texture (par 147).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the embodiment of 46-49 to have a bone engaging portion which is coated with an osseointegration agent for the purpose of providing the implant with a micro-texture.
Regarding claim 47, Bassett further discloses the bone engaging portion is a natural color of the body (par 145 discloses the implant being a titanium, which would have a titanium color and the coating which is added to the implant changes only the texture and as such would maintain the original color). 
Regarding claim 48, Bassett/Simmons discloses the claimed invention as set forth above in claim 43. Bassett teaches the modification of the gingiva engaging portion as set forth above, and does not disclose or render obvious modification to the color of the prosthesis engaging portion. Additionally, Simmons teaches the tooth color of the prosthesis engaging portion being on the entirety of the outer surface (in view of the abutment 104 being the zirconia material matching the color of the crown). As such, the modification of Bassett/Simmons would result in the prosthesis engaging portion being tooth colored and not extending beyond the prosthesis portion. 
Regarding claim 50, Bassett/Simmons disclose the claimed invention as set forth above in claim 43. Bassett further discloses  a proximal end of the bone-engaging portion  is defined by a first shoulder (cylindrical section 1499) and a distal end of the bone-engaging portion is defined by the apical end (beneath the threads 1496) and a proximal end of the gingiva-engaging portion is defined by a second shoulder (margin shoulder 1450) and a distal end of the gingiva-engaging portion is defined by the first shoulder (1499, see figure 45). 
However, a separate embodiment of the abutment of figures 1-6 teaches a gingiva engaging portion (also known as an emergence profile portion 140) being a gingival color (the golden color disclosed in par 108), wherein the pink color or gingival color extending from the first shoulder to the second shoulder for the purpose of creating a more aesthetically pleasing appearance and promoting soft tissue adhesion or growth (see par 108). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify Bassett to have the emergence profile which extends between the first shoulder to the second shoulder made of pink or gingival color as set forth by the alternative embodiment of Bassett for the purpose of creating a more aesthetically pleasing appearance and promoting soft tissue adhesion or growth.
Regarding claim 51, Bassett/Simmons disclose the claimed invention as set forth above in claim 50.  Bassett further discloses a proximal end of the prosthesis- engaging portion corresponds to the coronal end of the monolithic body (via terminal portion 1437) and a distal end of the prosthesis-engaging portion is defined by the second shoulder (1450), but fails to disclose the tooth color extending from the second shoulder toward the coronal end. 
However, Simmons teaches a prosthesis engaging portion, which extends between a distal end and a shoulder portion (abutment member 104, which is disclosed as being a white coloring that closely matches the crown, par 44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Bassett to have the prosthesis-engaging portion to be tooth colored for the purpose of providing an improved aesthetic appearance to the prosthetic when attached. 
Regarding claim 52, Bassett/Simmons discloses the claimed invention as set forth above in claim 51. Bassett further discloses the prosthesis-engaging portion (1435) includes a base having a diameter (retention recesses 1410) that is less than a diameter of the gingiva-engaging portion at the second shoulder (1450, see figure 45) to define a coronally-facing surface that is configured to abut the dental prosthesis (see figure 45-46), but fails to disclose the coronally-facing surface being tooth colored.
However, Simmons teaches a prosthesis engaging portion disclose the coronally-facing surface being tooth colored (abutment member 104, which is disclosed as being a white coloring that closely matches the crown, par 44).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Bassett to have the prosthesis-engaging portion the coronally-facing surface being tooth colored for the purpose of providing an improved aesthetic appearance to the prosthetic when attached. 
Regarding claim 53, Bassett/Simmons discloses the claimed invention as set forth above in claim 51, Bassett further discloses an entirety of the prosthesis-engaging portion (1435) from the second shoulder (1450) to the coronal end of the monolithic body (1437), but fails to disclose is tooth colored. However, Simmons teaches the area which engages in the prosthetic engaging portion to the coronal end to the shoulder being tooth colored, see above. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett et al in view of Simmons et al as applied to claim 43 above, and further in view of Tatum et al (US 2015/0037758).
Regarding claim 44, Bassett/Simmons disclose the claimed invention as set forth above in claim 43, but fail to disclose the gingiva engaging portion has a constant outer diameter from the prosthesis engaging portion to the bone engaging portion.
However, Tatum discloses a gingiva engaging portion (cylindrical segment 30) which has a constant diameter (in view of the segment being called cylindrical in par 66) from the prosthesis engaging portion (upper cylindrical section) to the bone engaging portion (thread segment 20).
As both Bassett and Tatum provide gingiva engaging portions which extend between a bone engaging portion and prosthesis engaging portion (see figures 46-49 of Bassett and figure 1 of Tatum, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shape of the gingiva engaging portion of Bassett with a shape of the gingiva engaging portion which is cylindrical as disclosed by Tatum to achieve the predictable results of providing stable attachment to the jaw of a patient. 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Bassett in view of Simmons et al as applied to claim 43 above, and further in view of Van der Zel (US 2009/0042167).
Regarding claim 49, Bassett/Simmons disclose the claimed invention as set forth above in claim 43, but fails to disclose the tooth color being described by a color convention of CEI L* a*, b* with color coordinated of L* between 60-80, a* between about -3 to 10 and b* between about 12 to 36. 
However, Van Der Zel teaches an abutment body which is pigmented to a tooth color with color coordinated of L* between 60-80, a* between about -3 to 10 and b* between about 12 to 36 (par 172 discloses a CIE lab number of L*= 79.6, a*=5.4 and b* =25.1) for the purpose of getting a natural appearing tooth color (par 172).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bassett/Simmons to have the tooth color being described by a color convention of CEI L* a*, b* with color coordinated of L* between 60-80,  a* between about -3 to 10 and b* between about 12 to 36 as disclosed by Van Der Zel for the purpose of presenting a natural appearing tooth color. 
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Page 9-10, applicant sets forth an interpretation of the prior art Coatoam and Anderson et al, which fails to mention the coating or surface treatment 106 of Coatoam, which is modified by Anderson to be a tooth color, see above and previous non-final office action mailed 11/3/2021. In summary, the two different coatings which are applied to Coatoam are the coating or surface treatments 106 which is non-specific and the coating of gold, titanium nitride or ceramics 107.  
Page 11,  Applicant sets forth that the modification of Coatoam with Anderson is not supported because, each reference discloses a single color, there is no reason on record to justify a dual colored implant, the difference in configuration of Anderson and Coatoam specifically in regards to the placement of the gumline and that the coloring is not interchangeable because it is location specific, and that the minimization or modifying of the transition line complicates the reference of Coatoam without any objective benefits. The examiner disagrees. 
Coatoam discloses a collar which has two parallel walls 102, on the parallel walls are two different coating, “coatings or surface treatments 106” which is drawn parallel to the first area and is disclosed as “different from those on the implant body 105” which discloses no specific coating but inherently has a color and “coated with gold, titanium nitride, or ceramics 107” in par 25 and figure 1. As Coatoam fails to disclose a specific type of coating for 106, the reference Anderson disclosure of using a prosthetic colored coating on the collar of an implant is used to teach a prosthetic color for the coating 106. Where the result of the modification would be a dual colored implant. 
In response to applicant's argument that the difference in configuration of Anderson and Coatoam specifically in regards to the placement of the gumline with regard to the color and that the coloring is not interchangeable because it is location specific,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner argues, that it would be obvious to one of ordinary skill in the art, to modify the non-specific coating 106 of Coatoam to be a prosthetic colored coating as set forth by Anderson. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the disclosed modification being to provide a desired aesthetic to the implant along the color region, as set forth above. 
Page 12, applicant argues that Basset fails to disclose the monolithic implant of claim 43. The examiner disagrees, as set forth in par 148 the implant of figures 45-49 is unibody. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772